Citation Nr: 9902173	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-30 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a skin disorder, to 
include psoriasis.  

2.  Entitlement to service connection for bilateral bunions, 
claimed as foot problems.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from April 1970 to 
September 1973.  He served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg.  The 
Board has remanded the PTSD and right knee disability claims.  
The other issues have been decided.  


FINDINGS OF FACT

1.  The claim for service connection for a skin disorder, to 
include psoriasis, is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  The claim for service connection for bilateral bunions is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a skin 
disorder, to include psoriasis.  38 U.S.C.A. § 5107(a) (West 
1998).  

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral 
bunions.  38 U.S.C.A. § 5107(a) (West 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1997).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be plausible; that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1997).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Considering first the skin disorder, service connection for a 
skin disorder was originally denied by final rating decision 
in April 1982.  In September 1988, the RO accepted a letter 
from a Congressman as an informal reopened claim for 
disabilities secondary to Agent Orange exposure, with a 
request to the veteran that he submit a formal claim 
specifying the conditions which he believed were secondary to 
this exposure.  The veteran did not respond.  In February 
1995, the veteran again submitted this claim on the basis of 
his service in the Republic of Vietnam, which the RO treated 
as a new claim.  In view of the fact that the regulation 
pertaining to diseases associated with herbicide exposure was 
not in effect at the time of the prior rating decision, the 
Board agrees that the claim should be decided on the merits. 

The veteran claims service connection on the basis of service 
in the Republic of Vietnam.  His service medical records are 
negative as to any rash, psoriasis or other skin disorder. 
The record shows that various skin disorders have been noted 
beginning several years after service: acneiform lesions 
(1982); squamous papilloma (1989); psoriasis (1994-5); and 
scrotal rash (1995).  The veteran was not found to have any 
type of rash or residual of Agent Orange exposure on his most 
recent VA examination in 1998.  

During his January 1997 hearing, the veteran testified that 
his rash occurred about ten or twelve years before.  Although 
he admitted that he did not have any rash upon separation 
from service or for many years thereafter, he believed that 
it had been caused by Agent Orange exposure.  

There is no medical evidence of a skin disorder during 
service or for many years thereafter.  There is also no 
medical evidence of a nexus between any of the post-service 
skin disorders, including psoriasis, and service.  The 
veterans belief that such a nexus exists is not competent 
evidence on this matter.  As a layman, he is not competent on 
matters of medical etiology. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).   Finally, the medical evidence does not 
reflect the existence of chloracne.  While this disease can, 
under circumstances set forth at 38 C.F.R. § 3.309(e), be 
associated with Agent Orange exposure, its existence is not 
demonstrated in this case.

Without any evidence of in-service occurrence or nexus to 
service, this claim may not be found well grounded.  

Turning next to the claim for service connection for 
bilateral bunions, service medical records are negative for 
any evidence of bunions.  The condition was first noted in 
August 1994, when, during the veterans hospitalization for 
another problem, painful bunions were incidentally noted on 
both feet.  VA outpatient treatment records do not show 
treatment for bunions.  A VA General Medical examination in 
February 1998 noted no residuals from the veterans bunions.  

During his January 1997 hearing, the veteran testified that 
the Army had issued him boots which were too small and which 
had to be cut with a knife to make them fit.  It took four 
months before he was able to obtain another pair.  He 
believed this was the cause of his bunions.  He added, 
however, that he had not sought treatment for bunions from 
Army medical personnel.  

This claim is also not plausible.  The first evidence of this 
condition was noted in 1994, more than twenty years following 
the veterans discharge from service.  Moreover, there is no 
evidence that he currently has the condition.  Therefore, 
since the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, the 
claim must be denied.  38 U.S.C.A. § 5107(a).  

The Board recognizes that the RO denied these claims on the 
merits, whereas the Board has concluded that the claim is not 
well grounded.  The United States Court of Veterans Appeals 
has held that when an RO does not specifically address the 
question whether a claim is well grounded, but proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to submit a 
well-grounded claim for service connection for the claimed 
condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  


ORDER

The claim for service connection for a skin disorder and 
bilateral bunions is denied. 


REMAND

With respect to the right knee disability, this claim was 
denied by rating decision in April 1996.  The veteran was 
informed of the denial, and submitted a notice of 
disagreement in July 1996.  The filing of the notice of 
disagreement as to this issue conferred jurisdiction on the 
Board.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  He should 
be furnished a statement of the case.

With respect to the PTSD claim, the Board is of the opinion 
that another attempt should be made to obtain sufficiently 
detailed information from the veteran as to the alleged 
stressors. During his January 1997 hearing before the RO, he 
testified that he was in the infantry in Vietnam, 
participated in many combat situations, and saw people get 
killed, although he did not know their names.  He explained 
that, despite his designated military occupational specialty 
of message clerk, he had been a rifleman in the infantry.  

A January 1997 letter from a Readjustment Counseling 
Therapist stated that, while in the 1st Cavalry, the 
veterans unit had conducted reconnaissance and ambush 
patrols in the I Corps tactical zone of South Vietnam, where 
he claimed to have experienced two traumatic events.  About 
mid-tour his unit was outside DaNang on a squad-sized patrol.  
When an ARVN unit hit a land mine two or three hundred yards 
away, it exploded, and the veteran said he saw legs, arms and 
bodies flying through the air.  He helped put the wounded on 
medevac and helped bag those who were killed.  A second event 
occurred near the same location.  Two new medics went outside 
the perimeter at night.  Since they did not know the 
password, they were killed trying to reenter.  The veteran 
and another soldier found them later, and they were both 
dead.  

Personnel records indicate that the veteran arrived in 
Vietnam in June 1971 until his return to the United States in 
early April 1972.  At all times during his tour of duty in 
Vietnam, he was listed under the military occupational 
specialty of message clerk.  From June 1971 through October 
1971 he was assigned to Headquarters Company, 3rd Battalion, 
1st Infantry, 11th Brigade.  He was then transferred to 
Headquarters Company, 2nd Battalion, 1st Infantry, 196th 
Infantry Brigade, and in January 1972, to Headquarters and 
Headquarters Troop, 1st Squadron, 1st Cavalry Division, 
attached to the 196th Infantry Brigade.  The file indicates 
that his unit participated in Vietnam Counteroffensive, Phase 
VII, and in an Unnamed Campaign, but does not reveal how the 
veteran may have been involved.  

In order to afford the veteran another opportunity to 
establish his stressors, it is the Boards opinion that 
further development of the case is desirable.  Accordingly, 
this case is REMANDED for the following actions:

1.  The RO should ask the veteran, if he 
can, to submit a comprehensive statement 
in which he provides as much additional 
detail as possible regarding each 
stressor he alleges he was exposed to in 
service.  The dates, places, names of 
individuals involved and the unit are 
particularly necessary to obtain the 
necessary corroboration.

2.  The RO should obtain all current 
records of the veterans psychiatric 
treatment, from both VA and private 
providers.  

3.  The RO should request from the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) corroboration 
of the stressors alleged.  All leads from 
USASCRUR should be followed up by the RO. 

4.  If, and only if, the veterans 
stressors can be corroborated by 
USASCRUR, the veteran should be afforded 
a VA psychiatric examination to determine 
the diagnoses of any current 
neuropsychiatric disorder.  The RO should 
specify all stressors established by the 
record.  If the examiner provides a 
diagnosis of PTSD, he is requested to 
state (1) whether an alleged stressor was 
sufficient to provide PTSD; (2) whether 
the remaining diagnostic criteria to 
support a diagnosis have been satisfied; 
and (3) whether there is a link between 
PTSD and any of the stressors.  Any 
indicated tests should be performed.  The 
veterans claims file must be made 
available to the examiner for a complete 
study of the case prior to, and during, 
the evaluation.  The examiner must also 
be given a complete copy of this remand.  

5.  The RO should then review the claims 
file to ensure that all of the 
development has been completed to as full 
an extent as possible.  In particular, 
the RO should review the VA psychiatric 
examination report to verify that any 
diagnosis of PTSD rendered by the 
examiner was based on a corroborated 
history.  If the examiner relied upon a 
history which is not verified or 
corroborated, that examination report 
must be returned as inadequate for rating 
purposes.  

7.  The RO should issue a statement of 
the case that addresses the issue of 
service connection for the right knee 
disability.  The veteran should be 
informed that he must submit a timely 
substantive appeal in order to perfect 
his appeal as to that issue.

The case then should be returned to the Board after 
compliance with the provisions for processing appeals.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Boards decision because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
